                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                   )
 LISA MAXTON and                     )
 JON MAXTON,                         )
                                     )
             Plaintiffs,             ) No. 3:20-cv-00327-RJD
                                     )
       v.                            )
                                     )
 NOVARTIS CORPORATION,               )
 NOVARTIS AG,                        )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
 NOVARTIS INSTITUTES FOR             )
 BIOMEDICAL RESEARCH, INC., and      )
 NOVARTIS VACCINES AND               )
 DIAGNOSTICS, INC.,                  )
                                     )
             Defendants.             )
 ___________________________________ )

DEFENDANT NOVARTIS PHARMACEUTICALS CORPORATION’S RESPONSE TO
 PLAINTIFFS’ MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Novartis Pharmaceuticals Corporation (“NPC”), the only defendant to be served in this

case, does not oppose plaintiffs’ motion to amend their Complaint a second time “to reflect

[their] voluntary dismissal without prejudice of Defendants Novartis Corporation, Novartis AG,

Novartis Institutes for Biomedical Research, Inc., and Novartis Vaccines and Diagnostics, Inc.”

Mot. for Leave to File Amend. Compl. 1 (ECF No. 14). As NPC stated in its motion to dismiss

plaintiff’s initial Complaint, these entities are not appropriate defendants in this lawsuit, and their

dismissal is appropriate.

       Plaintiffs’ proposed Second Amended Complaint, however, contains the same fatal flaw

as the previous two iterations. As explained in NPC’s Motion to Dismiss plaintiffs’ original

complaint, plaintiffs failed to allege that Mrs. Maxton’s pharmacist actually provided her with

NPC’s brand name product, Diovan HCT, rather than one of the widely available generic
versions that are sold by other companies and that are routinely substituted by pharmacists. See

Mot. to Dismiss 7-8 (ECF No. 3); 225 Ill. Comp. Stat. Ann. 85/25 (permitting substitutions with

generic versions). In addition to raising this pleading failure in its initial motion to dismiss,

NPC’s counsel subsequently and repeatedly raised with plaintiffs’ counsel the need to plead and

establish that Mrs. Maxton in fact received NPC’s name-brand product from her pharmacist,

rather than another company’s generic product. NPC’s counsel explained that because there were

multiple generic equivalents available at that time, pharmacies routinely substituted those generic

versions for NPC’s brand name product. For that reason, reliance solely on the doctor’s written

prescription is insufficient evidence of product identification. Plaintiffs’ counsel indicated they

were obtaining pharmacy records to determine whether Mrs. Maxton in fact received NPC’s

product, but the proposed Second Amended Complaint remains deficient: it does not allege that

BJC Employee Pharmacy actually dispensed NPC’s product. Because the proposed Second

Amended Complaint lacks product identification, an essential element of a product liability

claim, it will be subject to dismissal.

        If plaintiffs do not provide product identification information before the deadline for NPC

to respond to plaintiffs’ second amended complaint, it will be necessary for NPC to renew its

motion to dismiss plaintiffs’ complaint for failure to state a claim. This threshold issue must be

addressed at the outset.

Dated: May 21, 2020                                    Respectfully submitted,
                                                       By: /s/ Charles J. Swartwout
                                                       Charles J. Swartwout, # 06190655
                                                       5000 West Main Street
                                                       P.O. Box 23560
                                                       Belleville, IL 62223-0560
                                                       (618) 277-9000
                                                       Fax: (618) 277-4594
                                                       cswartwout@boylebrasher.com



                                                  2
    Robert E. Johnston, Esq. (Pro Hac Vice
    application forthcoming)
    Donald R. McMinn, Esq. (Pro Hac Vice
    application forthcoming)
    Andrew L. Reissaus, Esq. (Pro Hac Vice
    application forthcoming)
    Hollingsworth LLP
    1350 I Street Northwest
    Washington, District of Columbia 20005
    (202) 898-5800


    Counsel for Defendant Novartis
    Pharmaceuticals Corporation




3
                                 CERTIFICATE OF SERVICE

       I certify that on this 21st day of May 2020, I electronically transmitted the foregoing

document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice

of Electronic Filing to the following CM/ECF registrants:

       Michael P. Murphy
       FREEARK, HARVEY & MENDILLO, P.C.
       115 W. Washington Street, P.O. Box 546
       Belleville, IL 62222-0546
       mmurphy@freeark.com

       Attorney for Plaintiffs




                                                     /s/ Charles J. Swartwout
                                                     Charles J. Swartwout




                                                4
